780 N.W.2d 834 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Freddie Bass PARKER, Defendant-Appellant.
Docket No. 139985. COA No. 283569.
Supreme Court of Michigan.
April 28, 2010.

Order
On order of the Court, the defendant's pro se motion for reconsideration of this Court's January 29, 2010 order is considered. We DIRECT attorney Dennis M. Powers to respond to the allegations set forth in the defendant's motion within 28 days after the date of this order. Specifically, the response shall address the defendant's claims that: (1) Mr. Powers prepared the application for leave to appeal on the prison legal services form; (2) the defendant was told that the filing of the form would preserve his appellate rights and that Mr. Powers would file a supplemental brief; and (3) Mr. Powers has been paid over $1,500 in attorney fees for representing the defendant, despite the fact that the only document in which he acknowledged his representation was a four paragraph motion for reconsideration. The motions for reconsideration remain pending.
CORRIGAN and YOUNG, JJ., would refer attorney Dennis M. Powers to the Attorney Grievance Commission now.